Citation Nr: 1242172	
Decision Date: 12/11/12    Archive Date: 12/20/12

DOCKET NO.  08-35 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rate based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

V. Chiappetta, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from December 1965 to December 1967, and from March 1968 to May 1970.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claim of entitlement to TDIU.  The Veteran disagreed with the RO's determination, and perfected an appeal as to this issue.

The Veteran testified at a Travel Board hearing which was chaired by the undersigned Veterans Law Judge at the St. Petersburg RO in August 2010.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

FINDINGS OF FACT

1.  The Veteran is service connected for right and left upper extremity peripheral neuropathy, rated 40 and 30 percent disabling respectively.  The Veteran is also service-connected for right and left lower extremity peripheral neuropathy, both rated 20 percent disabling respectively, for diabetes mellitus rated 20 percent disabling, for tinnitus rated 10 percent disabling, for impotence rated noncompensably (zero percent) disabling, and for right and left plantar fasciitis, both rated noncompensably disabling.  The combined disability rating is 90 percent.  

2.  The evidence of record is in equipoise as to whether the Veteran's service-connected disabilities render him unable to secure and follow substantially gainful employment.  

CONCLUSION OF LAW

Resolving the benefit of the doubt in the Veteran's favor, the criteria for a total disability rating based on individual unemployability due to service-connected disabilities have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R.      §§ 3.102, 3.340, 3.341, 4.16 (2012). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has given consideration to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  

A VCAA notice letter addressing the Veteran's TDIU claim was sent to the Veteran in August 2007.  The Board need not discuss in detail the sufficiency of this letter in light of the fact that the Board is granting the Veteran's claim.  Any potential error on the part of VA in complying with the provisions of the VCAA has essentially been rendered moot by the Board's grant of the benefit sought on appeal.  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2012).  The Veteran has retained the services of a representative, and testified before the undersigned at an August 2010 hearing. 

Legal criteria

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16 (2012).  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  See 38 C.F.R.         §§ 3.341, 4.16, 4.19 (2012).

A total disability rating for compensation may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  See 38 C.F.R. § 4.16(a) (2012).  

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 
38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration.  

Analysis

As noted immediately above, TDIU may be awarded on either a schedular basis or an extraschedular basis.  As explained below, in this case, only the schedular basis need be considered.

The Veteran is service connected for right and left upper extremity peripheral neuropathy, rated 40 and 30 percent disabling respectively.  The Veteran is also service-connected for right and left lower extremity peripheral neuropathy, both rated 20 percent disabling respectively, for diabetes mellitus rated 20 percent disabling, for tinnitus rated 10 percent disabling, for impotence rated noncompensably (zero percent) disabling, and for right and left plantar fasciitis, both rated noncompensably disabling.  The Veteran has a combined disability rating of 90 percent.  

In light of the fact that the Veteran has at least one disability rated 40 percent disabling, and a combined rating over 70 percent, the Veteran meets the criteria for schedular consideration of TDIU.  See 38 C.F.R. § 4.16(a) (2012). 
In essence, the Veteran asserts that he cannot secure or follow gainful employment due to his service-connected disabilities.  The record demonstrates that the Veteran last worked in 1994 for a railroad, and stopped working because of a nonservice-connected neck injury.  See the August 2010 hearing transcript, pages 2 and 3. 

There are two medical opinions of record assessing the Veteran's current ability to secure or follow a substantially gainful occupation in light of his service-connected disabilities.  In the Veteran's favor is the opinion of his treating physician, Dr. S.D.C., who noted in a May 2007 treatment report that the Veteran is "unemployable due to service connected disabilities."  See the May 21, 2007 handwritten report of Dr. S.D.C.  The Veteran submitted a subsequent statement from Dr. S.D.C. specifying that the Veteran suffers from "Diabetes, Diabetic Neuropathy and paralysis of radicular and sciatic nerves and is unable to work."  Dr. S.D.C. then restated his conclusion that the Veteran is unemployable due to his service connected disabilities, which are permanent in nature.  See the July 18, 2008 letter from Dr. S.D.C.

In contrast, and against the Veteran's favor, is the opinion of a January 2008 VA examiner, who upon review of the Veteran's medical history and after examination of the Veteran determined that the Veteran "certainly could do sedentary work of computer, desk type work at this time . . . ."  The examiner suggested that the Veteran chooses not to work at this time because he receives a disability retirement income from working with the railroad.  See the January 2008 VA examiner's report, pages 33 and 34.  

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998).  Indeed, in Jefferson v. Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

In this case, the Board is not entirely satisfied with either of the above-referenced medical opinions.  Indeed, although Dr. S.D.C. was familiar with the Veteran's medical history as his regular physician, and although the VA examiner familiarized himself with the Veteran's history through review of the Veteran's claims folder, neither physician supported their respective medical opinion with an adequate clinical rationale.  Rather, both physicians simply offered conclusory opinions about the Veteran's employability without referencing other medical evidence of record or providing any supportive medical reasoning.  Further, with respect to the January 2008 VA examiner's opinion in particular, it is unclear from the report whether the effects of all of the Veteran's service-connected disabilities on his ability to secure gainful employment, to include tinnitus, were considered.  The VA examiner also offered no explanation as to how he came to the conclusion that the Veteran simply chooses not to work because he receives disability benefits from the railroad.  

The Board has considered whether remand is necessary, in order to administer an additional examination and obtain a new opinion.  However, based on the remaining evidence of record, to include the Veteran's August 2010 competent and credible hearing testimony, the Board is satisfied that the evidence of record is at the very least in relative equipoise as to whether the Veteran's service-connected disabilities in and of themselves cause him to be unable to secure or follow a substantially gainful occupation.

At this August 2010 hearing, the Veteran testified that he last worked in 1994 as a heavy equipment operator for the railroad.  He worked for the railroad for 24 years, but was forced to stop working after suffering a neck injury on the job.  See the August 2010 hearing transcript, pages 2-4.  Although the Veteran was never service-connected for any neck disability, he has been awarded service-connection for diabetes based on in-service herbicide exposure, and for peripheral neuropathy of all four extremities as secondary to his diabetes, among other disabilities.  See the RO's March 2002 and July 2003 rating decisions respectively.  

The Veteran has indicated that his peripheral neuropathy keeps him from doing things with his hands, to include holding a pen or typing.  He noted tingling in his hands, and that he drops and spills things frequently.   He also indicated that he staggers when he walks, and his wife confirmed that the Veteran stumbles while walking and she must attempt to catch him often.  See the August 2010 hearing transcript, pages 7 and 8.  The Veteran noted that he can do about 10 to 15 minutes of yard work, but must sit down for 20 to 30 minutes to recover.  He also reported that he cannot grip things with his hands, and his neuropathy in his lower extremities bothers him even when sitting, requiring him to raise his feet in a recliner.  Id., pages 11 and 12.  

The Veteran and his wife are certainly competent to attest to the Veteran's observable symptomatology and everyday experiences.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Significantly, and crucially, there is no lay or medical evidence of record that calls into question the credibility of these lay observations.  Indeed, the January 2008 VA examiner confirmed that the Veteran experiences gradually worsening bilateral upper and lower extremity numbness, a decreased sense of balance, and gradual dropping of objects because of lack of feeling.  The examiner also indicated that the Veteran cannot "tandem walk without holding on" to something.  See the January 2008 VA examiner's report, pages 24 and 26.  

With respect to the Veteran's service-connected tinnitus, the Veteran's wife has also indicated that the Veteran's hearing is getting worse because of his service-connected tinnitus.  See the August 2010 hearing transcript, page 15.  While the Veteran is not service-connected for a hearing loss disability, the medical evidence of record does support a finding that the Veteran's tinnitus also has a major effect on the Veteran's daily living.  A November 2005 Tinnitus Consultation and Evaluation report specifies that "on the scale of 0 to 10 (0 = no problem; 10 = my life is totally ruined), [the Veteran] indicated his tinnitus influenced his life at a score of 10 showing a significant impact on his life.  [The Veteran's] combined score of 78 on the Tinnitus Handicap Inventory (THI) indicates that the tinnitus is having a significant impact on his daily activities," to include on an emotional and social level.  See the November 17, 2005 Tinnitus Consultation and Evaluation report of Dr. J.W.H.  As noted above, the January 2008 VA examiner did not opine as to what extent the Veteran's tinnitus may or may not affect his ability to secure gainful employment.

The Board adds that, with respect to the Veteran's history of education and special training, the Veteran's representative specifically asked the Veteran at this hearing whether he would be seeking employment if it were not for his service-connected disabilities, and the Veteran responded, "probably so if I could find a job with my education."  The Veteran indicated he only reached the ninth grade prior to joining the military, and that after the military he attended barber school.  With his numb and tingling hands and his inability to stand for long periods, the Veteran indicated that he can no longer work as a barber.  See the August 2010 hearing transcript, pages 5 and 6.  

In light of the Veteran's schedular eligibility for TDIU under 38 C.F.R. § 4.16(a), his and his wife's competent and credible descriptions of his current symptoms and limitations associated with his service-connected diabetes and neuropathies [to include his inability to perform more sedentary tasks such as sitting for long periods, holding a pen or typing], the positive and negative medical opinion evidence currently of record, the additional impact the Veteran's service-connected tinnitus has on his daily life as noted by the lay and medical evidence above, as well the Veteran's limited education and special training, the Board finds that the evidence of record for and against the Veteran's TDIU claim is at the very least in relative equipoise.  When the evidence for and against the claim is in equipoise, by law, the Board must resolve all reasonable doubt in favor of the appellant.  See 38 U.S.C.A. § 5107 (West 2002);  38 C.F.R. § 3.102 (2012).  

Accordingly, the benefit-of-the-doubt rule is applicable in this case, and entitlement to TDIU is granted.


ORDER

Entitlement to TDIU is granted, subject to the controlling regulations applicable to the payment of monetary benefits.  



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


